DETAILED ACTION
The application of Balaka for a “Systems, methods, and apparatuses for tenant migration between instances in a cloud based computing environment” filed on January 31, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on January 31, 2020 has been considered.
Claims 1-20 are presented for examination. 
Claims 11-15 are rejected under 35 USC § 112.

Claims 1-4, 6, 8-12, 14, 16-17, and 19 are rejected under 35 USC § 102.

Claims 5, 7, 13, 15, 18, and 20 are rejected under 35 USC § 103. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 11-15 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nidugala et al. (U.S. PGPUB 20170315838). 

As per claims 1, 11, and 16, Nidugala discloses a method/system comprising a processor and a memory to execute instructions at the system (Fig. 1)/computer readable storage media ([0020]) migrating a tenant ([0037], “migration of a VM from the source server to the destination server”) within a cloud computing service provider's cloud ([0043], “cloud service provider”), comprising:
assigning each of a plurality of tenants a dedicated share on one or more multi-tenant cloud computing services instances in a cluster of multi-tenant cloud computing services instances, the instances in the cluster each executing on one or more application servers and providing the plurality of tenants access to a database ([0022], VMs may be part of a group if they are dependent on each other due to, for example, association of an application or a database between them”);
receiving a plurality of performance characteristics for each of the plurality of tenants ([0049]); analyzing the plurality of performance characteristics for each of the plurality of tenants ([0015], “In accordance with an example implementation of the present subject matter, to determine whether the VM is to be migrated from the source server, performance metrics of the source server are obtained. From the performance metrics, service level agreement (SLA) parameters are derived, as explained later. Based on the SLA parameters, a determination is made that the VM is to be migrated from the source server.”);
detecting an anomaly in one of the plurality of tenants responsive to analyzing the plurality of performance characteristics for each of the plurality of tenants ([0017], “The systems and methods of the present subject matter can be used in several situations where a VM is to be migrated from a computing system it is hosted on. The situations can be, for example, when a load or power consumption of the computing system is to be reduced, when health of the computing system degrades due to, for example, hardware failure, when the resources for usage by the VM for its operation increases and cannot be provided by the computing system”);
evicting the one of the plurality of tenants in which the anomaly was detected from the one or more instances in the cluster of multi-tenant cloud computing services instances to which it was assigned ([0010], “VMs are finding increasing acceptance owing at least to the flexibility they offer in terms of their creation, deletion, and replication, ability to be isolated from the host computing system”); and


As per claims 2, 12, and 17, Nidugala discloses reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances other than the instance to which it was assigned comprises reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances in the cluster of multi-tenant cloud computing services instances other than the instance to which it was assigned ([0035], “The VM 220 is to be migrated from the source server 202 to one of the plurality of candidate servers 204-1, . . . 204-N. In an example, the source server 202 is outside a data center and the plurality of candidate servers 204-1, . . . 204-N are part of the data center.”).

As per claim 3, Nidugala discloses reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances other than the instance to which it was assigned comprises reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances in a different, separate, cluster of multi-tenant cloud computing services instances ([0035], “The VM 220 is to be migrated from the source server 202 to one of the plurality of candidate servers 204-1, . . . 204-N. In an example, the source server 202 is outside a data center and the plurality of candidate servers 204-1, . . . 204-N are part of the data center.”).

As per claim 4, Nidugala discloses the instances in the different, separate, cluster of multi-tenant cloud computing services instances each executing on one or more application servers ([0035]) and providing the plurality of tenants access to the database ([0022]).

As per claims 6, 14, and 19, Nidugala discloses reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances other than the instance to which it was assigned before eviction comprises selecting the one or more multi-tenant cloud computing services instances other than the instance to which it was assigned before eviction based on utilization and health of the one or more multi-tenant cloud computing services instances ([0025]-[0026], “To select the destination server based on the capacity utilization, the VM migration module 104 may compute the capacity utilization of each server”).

As per claim 8, Nidugala discloses assigning each of a plurality of tenants a dedicated share on one or more multi-tenant cloud computing services instances in a cluster of multi-tenant cloud computing services instances comprises assigning each of a plurality of tenants a dedicated share on one or more multi-tenant cloud computing services instances in a cluster of multi-tenant cloud computing services instances located in a the plurality of candidate servers is part of a data center”) and ([0035]); and wherein receiving a plurality of performance characteristics for each of the plurality of tenants comprises receiving, at a central monitoring system module in the data center, the plurality of performance characteristics for each of the plurality of tenants ([0039]-[0041]).

As per claim 9, Nidugala discloses analyzing the plurality of performance characteristics for each of the plurality of tenants and detecting the anomaly in one of the plurality of tenants responsive to analyzing the plurality of performance characteristics for each of the plurality of tenants comprises an analytics module analyzing the plurality of performance characteristics for each of the plurality of tenants and the analytics module detecting the anomaly in one of the plurality of tenants responsive to analyzing the plurality of performance characteristics for each of the plurality of tenants ([0031]).

As per claim 10, Nidugala discloses the analysis and anomaly detection is performed by the analytics module located in the central monitoring system module ([0031]), in the data center and coupled in communication with the central monitoring system module ([0039]-[0041]), or in the cloud computing service provider's cloud and coupled in communication with the central monitoring system module (Figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nidugala et al. (U.S. PGPUB 20170315838) in view of Diallo et al. (U.S. Patent No. 10375169). 

As per claims 5, 13, and 18, fails to explicitly disclose unsupervised machine learning analysis. 
Diallo of analogous art teaches: analyzing the plurality of performance characteristics for each of the plurality of tenants comprises performing real-time unsupervised machine learning-based analysis on the plurality of performance characteristics for each of the plurality of tenants (col. 4, lines 26-41, “Anomaly Detector 120 may use Machine Learning” and “k-means clustering algorithm”).
All of the claimed elements were known in Nidugala and Diallo and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods of cloud services migration. One .

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nidugala et al. (U.S. PGPUB 20170315838) in view of Folco et al. (U.S. PGPUB 20180053001). 

As per claims 7, 15, and 20, Nidugala fails to explicitly disclose quarantining tenants. 
Folco of analogous art teaches: receiving a plurality of performance characteristics for the reassigned tenant; analyzing the plurality of performance characteristics for the reassigned tenant; detecting an anomaly in the reassigned tenant responsive to analyzing the plurality of performance characteristics for the reassigned tenant ([0012], “a monitoring tool detects some potential security flaws in a container infrastructure, (2) there is performance hassling (e.g., disk I/O problems) in the container, and (3) an application in the container does not behave well”);
evicting the reassigned tenant in which the anomaly was detected from the one or more instances to which it was reassigned; and quarantining the evicted reassigned tenant ([0015], “If the security issues are persistent, central agent 170 adds the affected containers to quarantine and identifies the affected containers as ones need human intervention.”) to an isolated instance ([0013], “monitoring and isolating problematic containers”) in the cluster of multi-tenant cloud computing services instances ([0015], “For example, as shown in FIG. 1, central agent 170 performs live migration of container 3 (130) to VM 150. Central agent 170 performs detailed tests on the affected containers and applies remedies to the security issues in the VM environments. For example, as shown in FIG. 1, central agent 170 fixes security issues of container 130 in the environment of VM 150. When the security issues are remedied, central agent 170 performs live migration of the VMs to the container infrastructure, restoring the containers in the containers infrastructure. For example, as shown in FIG. 1, central agent 170 performs live migration of VM 150 to the container infrastructure, restoring container 3 (130) in the container infrastructure. If the security issues are persistent, central agent 170 adds the affected containers to quarantine and identifies the affected containers as ones need human intervention.”).
All of the claimed elements were known in Nidugala and Folco and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods of cloud services migration. One would be motivated to make this combination for the purpose of providing improved performance and availability of cloud services (Folco, [0010]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113